In the United States Court of Federal Claims
                                         No. 04-1376C
                                      Filed: June 12, 2014

*************************************
                                    *
NET RESULTS, INC.,                  *
                                    *
      Plaintiff,                    *
                                    *
v.                                  *
                                    *
THE UNITED STATES,                  *
                                    *
      Defendant.                    *
                                    *
*************************************

                        STIPULATED FINAL JUDGMENT ORDER

        On June 11, 2014, the parties filed a Stipulation For The Entry Of Judgment, which
stipulates that:

   1. Net Results, Inc. warrants that it is the exclusive owner of all right, title, and interest in
      U.S. Patent Number 5,680,048 (the ’048 patent), and it has the right to sell, assign, and/or
      grant licenses in the ’048 patent. As used herein, the term “’048 patent” means any re-
      examined or reissued version of same, including any patent issuing from any
      continuation, continuation-in-part, or divisional application claiming priority from the
      application that issued as the ’048 patent, and any foreign counterpart patent.

   2. Net Results, Inc. brought this action pursuant to 28 U.S.C. § 1498(a) seeking reasonable
      and entire compensation for the alleged infringement by or for the Government of the
      ’048 patent.

   3. Net Results, Inc. has submitted a written offer to the Government to settle this action by:

      a. Releasing the Government from any and all claims for infringement, or unauthorized
         manufacture or use by or for the Government, of any subject matter claimed in the
         ’048 patent;

      b. Releasing the Government from any claims that were brought or could have been
         brought in Net Results, Inc. v. United States, Case Number 04-1376C (Fed. Cl.), with
         regard to the ’048 patent, including claims under the Foreign Military Sales Act; and

      c. Granting to the Government a worldwide, exclusive, irrevocable, and fully paid-up
         license for the Government or any person acting on its behalf to manufacture, make,
          use, offer to sell, sell, sublicense, import, export, or exercise any other right Net
          Results, Inc. may have in or to any subject matter described or claimed in the ’048
          patent.

   4. The Government, by its authorized representative of the Attorney General, has duly
      agreed to accept this offer.

   5. In consideration for this Stipulation for Entry of Judgment and the terms set forth in
      paragraph 3 above, the Government agrees to release Net Results, Inc. from any claims
      that were brought or could have been brought in Net Results, Inc. v. United States, Case
      Number 04-1376C (Fed. Cl.) with regard to the ’048 patent. The parties have further
      agreed that a final judgment in this action be entered in favor of Net Results, Inc. and
      against the Government for the total lump sum of ten million two hundred fifty thousand
      dollars ($10,250,000). Said judgment shall not be appealed by either party.

   6. In accordance with the terms of the offer and the acceptance, and to secure the
      performance thereof, the Government, by its authorized representative of the Attorney
      General, and Net Results, Inc. hereby enter into this Stipulation to be filed in the above-
      identified action for the purpose of causing a final judgment to be entered against the
      Government in accordance with the terms set forth above.

   7. Each party shall bear its own costs and attorneys’ fees.

        The Clerk of the Court is directed to enter judgment consistent with the June 11, 2014
Stipulation and this Order, including a judgment for $10,250,000 against the Government.


       IT IS SO ORDERED.

                                                     s/ Susan G. Braden
                                                    SUSAN G. BRADEN
                                                    Judge